



RETIREMENT AND RELEASE AGREEMENT
This RETIREMENT AND RELEASE AGREEMENT (this “Agreement”), dated effective as of
the 30th day of September 2016 (the “Effective Date”), is entered into by and
between David J. DeCarlo, an individual with a principal residence in Naples,
Florida (“Mr. DeCarlo”), and CARRIAGE SERVICES, INC., a Delaware corporation
(the “Company”). Mr. DeCarlo and the Company each may be referred to herein as a
“Party” and, collectively, as the “Parties.”
WHEREAS, Mr. DeCarlo currently serves as the Vice Chairman of the Board of
Directors of the Company and also as the President of the Company and in various
other positions in connection with various subsidiaries of the Company;
WHEREAS, Mr. DeCarlo desires to retire from all of his current positions with
the Company effective as of the Effective Date;
WHEREAS, in connection with Mr. DeCarlo’s retirement, the Parties wish for Mr.
DeCarlo to receive certain benefits, which such benefits are conditioned upon
Mr. DeCarlo’s entry into, and non-revocation of, this Agreement;
NOW, THEREFORE, in consideration of the promises and benefits set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which hereby are acknowledged by Mr. DeCarlo and the Company, the Parties agree
as follows:
1.Consideration. As material consideration for Mr. DeCarlo’s execution and
non-revocation of, and compliance with, this Agreement, the Company shall pay to
him an amount equal to ONE MILLION TWO HUNDRED TWENTY THOUSAND DOLLARS AND NO
CENTS ($1,220,000.00) (the “Release Consideration”). The Company shall pay the
Release Consideration to Mr. DeCarlo in one lump sum payment on the later to
occur of (i) the Effective Date of this Agreement or (ii) the date immediately
following the expiration of the Release Revocation Period (as such term is
defined below). The Parties expressly acknowledge and agree that the
consideration outlined above does not constitute monies to which Mr. DeCarlo
otherwise would be entitled to receive from the Company as a result of his prior
employment with the Company or otherwise and, therefore, that the Company shall
not have any obligation to pay the Release Consideration unless and until Mr.
DeCarlo executes this Agreement and refrains from revoking it within the Release
Revocation Period and from violating any term or provision set forth herein at
any time.


2.Waiver and Release of Claims.
(a)    In exchange for the Release Consideration and any other consideration
provided pursuant to this Agreement, Mr. DeCarlo hereby releases, discharges and
forever acquits the Company, each of its affiliates and subsidiaries and their
respective past, present and future stockholders, members, partners (including
but not limited to general partners and limited partners), directors, officers,
managers, employees, agents, attorneys, heirs, legal representatives, successors





--------------------------------------------------------------------------------




and assigns, in their personal and representative capacities, as well as all
employee benefit plans maintained by the Company or any of its affiliates or
subsidiaries and all fiduciaries and administrators of such plans, in their
personal and representative capacities (each a “Company Party” and,
collectively, the “Company Parties”), from liability for, and hereby waives, any
and all claims, damages, or causes of action of any kind related in any way to,
Mr. DeCarlo’s employment with any Company Party, the termination of such
employment, and any other acts or omissions related to any matter occurring on
or prior to the Effective Date, including, without limitation, any alleged
violation through the Effective Date of:  (i) the Age Discrimination in
Employment Act of 1967, as amended; (ii) Title VII of the Civil Rights Act of
1964, as amended; (iii) the Civil Rights Act of 1991, as amended; (iv) Sections
1981 through 1988 of Title 42 of the United States Code, as amended; (v) the
Employee Retirement Income Security Act of 1974, as amended; (vi) the
Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the National Labor Relations Act,
as amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Family and Medical Leave Act of 1993, as amended; (xi) any state or federal
anti-discrimination law, (xii) any state or federal wage and hour law; (xiii)
any other local, state, federal or foreign law, regulation or ordinance; (xiv)
any public policy, contract, tort, or common law claim; (xv) any allegation for
costs, fees, or other expenses including attorneys’ fees incurred in the matters
referenced herein; and (xvi) any and all claims Mr. DeCarlo may have arising as
the result of any alleged breach of any employment agreement, or breach of any
restricted stock or equity agreement or option plan or any other contract,
incentive compensation plan or other agreement with any Company Party
(collectively, the “Released Claims”).  This Agreement is not intended to
indicate that any such claims exist or that, if they do exist, they are
meritorious.  Rather, Mr. DeCarlo is agreeing that, in exchange for the Release
Consideration, any and all potential claims of this nature that Mr. DeCarlo may
have against the Company Parties, regardless of whether they actually exist, are
expressly settled, compromised and waived.  By signing this Agreement, Mr.
DeCarlo acknowledges and agrees to be bound by the release obligations set forth
in this Section 2 of this Agreement.  Anyone who succeeds to Mr. DeCarlo’s
rights and responsibilities, such as heirs or the executor of Mr. DeCarlo’s
estate, is also bound by the release obligations set forth in this Section 2 of
this Agreement.  This release also applies to any claims brought by any other
person or agency or class action under which Mr. DeCarlo may have a right or
benefit. THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL
NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY,
OF ANY OF THE COMPANY PARTIES.
(b)        Notwithstanding this release of liability, nothing in this Agreement
prevents Mr. DeCarlo from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission (“EEOC”) or with any other federal, state, or local
agency or commission or from participating in any investigation or proceeding





--------------------------------------------------------------------------------




conducted by any federal, state, or local agency or commission; however, Mr.
DeCarlo understands and agrees that he is waiving any and all rights to recover
any monetary or personal relief or recovery as a result of the outcome of any
such federal, state, or local agency proceeding or subsequent legal actions. 
Further, in no event shall the Released Claims include (i) any claim which
arises after the Effective Date, or (ii) any claim to fully-vested benefits
under an employee benefit plan.
(c)    Mr. DeCarlo represents that he has not brought or joined any lawsuit or
filed any charge or claim against any of the Company Parties in any court or
before any government agency and has made no assignment of any rights that he
has asserted or may have against any of the Company Parties to any person or
entity, in each case, with respect to any Released Claims. Mr. DeCarlo also
represents that, as of the date he signs this Agreement, he has received all
leaves (paid and unpaid) to which he was entitled as well as all wages and other
compensation to which he was entitled.
(d)    By executing and delivering this Agreement, Mr. DeCarlo expressly
acknowledges that:
(i)    he has carefully read this Agreement;
(ii)
he has had at least twenty-one (21) days to consider this Agreement before the
execution and delivery hereof to the Company;

(iii)
he has been, and hereby is, advised in writing to discuss this Agreement with an
attorney of his choice and that he has had adequate opportunity to do so prior
to executing this Agreement; and

(iv)
he fully understands and agrees to each of the terms of this Agreement and the
final and binding effect of this Agreement, the only promises made to him to
sign this Agreement are those stated herein, and he is signing this Agreement
voluntarily and of his own free will.

Notwithstanding the initial effectiveness of this Agreement, Mr. DeCarlo may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven (7) day period beginning on the date on which Mr. DeCarlo delivers
this Agreement to the Company (such seven (7) day period being referred to
herein as the “Release Revocation Period”).  To be effective, such revocation
must be in writing and signed by Mr. DeCarlo and must be delivered to the
Company, care of the Company’s Legal Department, before 11:59 p.m. Houston,
Texas time, on the last day of the Release Revocation Period.  If an effective
revocation is delivered in the foregoing manner and timeframe, this Agreement
shall be of no force or effect and shall be null and void ab initio.  For the
sake of clarity, no consideration shall be provided pursuant to this Agreement
if this Agreement is revoked by Mr. DeCarlo in the foregoing manner.





--------------------------------------------------------------------------------






3. Miscellaneous.
(a)    Choice of Law and Venue. The Parties hereby stipulate that this Agreement
has been entered into in the State of Texas and, therefore, that this Agreement
shall be construed and interpreted in accordance with, and the rights of the
Parties governed by, the internal laws of the State of Texas, without regard to
the conflict of law principles thereof. The Parties submit to the exclusive
jurisdiction of the state and federal courts, as applicable, located in Houston,
Texas, and appropriate appellate courts therefrom, over any dispute, controversy
or claim between Mr. DeCarlo and the Company arising out of or relating to this
Agreement or Mr. DeCarlo’s employment with the Company. Each Party submits to
the jurisdiction of such courts and agrees not to raise any objections to such
jurisdiction.
(b)    Non-Disparagement. Mr. DeCarlo specifically covenants and agrees not to,
directly or indirectly, make or cause to be made to anyone any statement, orally
or in writing, criticizing or disparaging the Company with respect to his
employment with the Company. The Company specifically covenants and agrees not
to, directly or indirectly, make or cause to be made to anyone any statement,
orally or in writing, criticizing or disparaging Mr. DeCarlo with respect to his
employment with the Company. Further, from and after the date of this Agreement,
Mr. DeCarlo shall refrain from (i) discussing the terms of this Agreement with
any party other than Mr. DeCarlo’s spouse, attorney, or accountant (except to
the extent Mr. DeCarlo legally is compelled to do so); (ii) initiating any
communication regarding Mr. DeCarlo’s involvement with the Company or the
Company in general with any of the Company’s past or present directors,
officers, employees, shareholders, agents, potential acquisition candidates or
with any other party engaged or involved, in any manner, in the death care
industry who has a relationship with the Company; and (iii) holding himself out
as being associated, in any manner, with the Company, including by attending any
conference or event on behalf of the Company.
(c)    Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (i) when received if delivered personally or by courier,
(ii) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested, as follows:
If to Mr. DeCarlo, addressed to:
David J. DeCarlo
4501 Gulf Shore Blvd N
Unit 1901

Naples, FL 34103







--------------------------------------------------------------------------------




If to the Company, addressed to:
Carriage Services, Inc.
3040 Post Oak Blvd., Suite 300

Houston, TX 77056
    Attn: Legal Department
or to such other address as either Party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.



        (d)    No Waiver. No failure by either Party hereto at any time to give
notice of any breach by the other Party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
(e)    Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
(f)    Withholding of Taxes and Other Deductions. The Company shall withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling. Notwithstanding any provision to the contrary
herein, Mr. DeCarlo hereby acknowledges and agrees that he shall be solely and
personally liable for any and all income and other taxes that he may incur as a
result of the benefits provided to him pursuant to this Agreement.
(g)    Modification. Any modification to, or waiver of, this Agreement shall be
effective only if it is in writing and signed by each of the Parties.
(h)         Section 409A of the Internal Revenue Code. Notwithstanding any other
provision of this Agreement or of any other plan, arrangement, or agreement to
the contrary, all payments and benefits provided under this Agreement are
intended to be exempt from the limitations and requirements set forth in Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations and
other interpretive guidance issued thereunder (collectively, “Section 409A”).
This Agreement shall be construed and interpreted consistent with that intent.
Notwithstanding the foregoing, in no event shall the Company be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Employee on account of non-compliance with Section 409A. 
(i)    Entire Agreement.     Except to the extent explicitly stated otherwise
within this Agreement, this Agreement constitutes the entire agreement of the
Parties with regard to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements,





--------------------------------------------------------------------------------




representations and warranties, both written and oral, between the Parties,
including, without limitation, that certain Employment Agreement, dated
effective as of March 3, 2014, by and between the Parties (the “Prior
Agreement”). Notwithstanding the foregoing or any provision to the contrary,
those certain provisions of the Prior Agreement that, by their nature, survive
the termination of the Prior Agreement shall survive and continue in existence
contemporaneously with this Agreement, which such provisions specifically
include Articles 4 and 6 of the Prior Agreement relating to Protection of
Information and Non-Competition.
(j)        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which, when
taken together, shall constitute one and the same agreement.
[Signature Page(s) Follows]





--------------------------------------------------------------------------------





mels2sig.jpg [mels2sig.jpg]





--------------------------------------------------------------------------------




davessig.jpg [davessig.jpg]





